
	

114 HR 2395 : Inspector General Empowerment Act of 2016
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2395
		IN THE SENATE OF THE UNITED STATES
		June 22, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Inspector General Act of 1978 to strengthen the independence of the Inspectors
			 General, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Inspector General Empowerment Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Full and prompt access to all documents.
					Sec. 3. Additional authority provisions for Inspectors General.
					Sec. 4. Additional responsibilities of the Council of the Inspectors General on Integrity and
			 Efficiency.
					Sec. 5. Amendments to the Inspector General Act of 1978 and the Inspector General Reform Act of 2008.
					Sec. 6. Reports required.
					Sec. 7. Public release of misconduct report.
					Sec. 8. No additional funds authorized.
				
			2.Full and prompt access to all documents
 (a)AuthoritySection 6 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by amending subsection (a)(1) to read as follows:
					
						(1)
 (A)notwithstanding any other provision of law, except any provision of law enacted by Congress that expressly refers to an Inspector General and expressly limits the right of access by that Inspector General, to have timely access to all records, reports, audits, reviews, documents, papers, recommendations, or other materials available to the applicable establishment which relate to programs and operations with respect to which that Inspector General has responsibilities under this Act; and
 (B)except as provided in subsection (i), with regard to Federal grand jury materials protected from disclosure pursuant to Federal Rule of Criminal Procedure 6(e), to have timely access to such information if the Attorney General grants the request in accordance with subsection (g);; and
 (2)by adding at the end the following new subsections:  (g)Requirements related to request for Federal grand jury materials (1)Transmission of request to Attorney GeneralIf the Inspector General of an establishment submits a request to the head of the establishment for Federal grand jury materials pursuant to subsection (a)(1), the head of the establishment shall immediately notify the Attorney General of such request.
 (2)Attorney General determinationNot later than 15 days after the date on which a request is submitted to the Attorney General under paragraph (1), the Attorney General shall determine whether to grant or deny the request for Federal grand jury materials and shall immediately notify the head of the establishment of such determination. The Attorney General shall grant the request unless the Attorney General determines that granting access to the Federal grand jury materials would be likely to—
 (A)interfere with an ongoing criminal investigation or prosecution; (B)interfere with an undercover operation;
 (C)result in disclosure of the identity of a confidential source, including a protected witness; (D)pose a serious threat to national security; or
 (E)result in significant impairment of the trade or economic interests of the United States. (3)Transmittal of determination to the Inspector General (A)Notification of Attorney General determinationThe head of the establishment shall inform the Inspector General of the establishment of the determination made by the Attorney General with respect to the request for Federal grand jury materials.
 (B)Comments by Inspector GeneralThe Inspector General of the establishment described under subparagraph (A) may submit comments on the determination submitted pursuant to such subparagraph to the committees listed under paragraph (4) that the Inspector General considers appropriate.
 (4)Submission of denials to Congress by the Attorney GeneralNot later than 30 days after notifying the head of an establishment of a denial pursuant to paragraph (2), the Attorney General shall submit a statement that the request for Federal grand jury materials by the Inspector General was denied and the reason for the denial to each of the following:
 (A)The Committees on Homeland Security and Governmental Affairs and the Judiciary of the Senate. (B)The Committees on Oversight and Government Reform and the Judiciary of the House of Representatives.
 (C)Other appropriate committees and subcommittees of Congress. (h)Rule of constructionNothing in this section may be construed as authorizing an Inspector General to publicly disclose information otherwise prohibited from disclosure by law.
 (i)ExceptionSubsections (a)(1)(B) and (g) shall not apply to requests from the Inspector General of the Department of Justice..
 (b)Special provisions concerning the Department of JusticeSection 8E(b) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (4), by striking ; and and inserting a semicolon;
 (2)in paragraph (5), by striking the period at the end and insert ; and; and (3)by inserting after paragraph (5) the following new paragraph:
					
 (6)shall have access under section 6(a)(1)(A) to information available to the Department of Justice under Federal Rule of Criminal Procedure 6(e)..
				3.Additional authority provisions for Inspectors General
 (a)Subpoena authority for Inspectors General To require testimony of certain personsThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by inserting after section 6 the following new section:
					
						6A.Additional authority
 (a)Testimonial subpoena authorityIn addition to the authority otherwise provided by this Act and in accordance with the requirements of this section, each Inspector General, in carrying out the provisions of this Act (or in the case of an Inspector General or Special Inspector General not established under this Act, the provisions of the authorizing statute), is authorized to require by subpoena the attendance and testimony of witnesses as necessary in the performance of the functions assigned to the Inspector General by this Act (or in the case of an Inspector General or Special Inspector General not established under this Act, the functions assigned by the authorizing statute), in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate United States district court. An Inspector General may not require by subpoena the attendance and testimony of any current Federal employees, but may use other authorized procedures.
 (b)NondelegationThe authority to issue a subpoena under subsection (a) may not be delegated. (c)Panel review before issuance (1)Approval required (A)Request for approval by subpoena panelBefore the issuance of a subpoena described in subsection (a), an Inspector General shall submit a request for approval to issue a subpoena to a panel (in this section, referred to as the Subpoena Panel), which shall be comprised of three Inspectors General of the Council of the Inspectors General on Integrity and Efficiency, who shall be designated by the Inspector General serving as Chairperson of the Council.
 (B)Protection from disclosureThe information contained in the request submitted by an Inspector General under subparagraph (A) and the identification of a witness shall be protected from disclosure to the extent permitted by law. Any request for disclosure of such information shall be submitted to the Inspector General requesting the subpoena.
									(2)Time to respond
 (A)In generalExcept as provided in subparagraph (B), the Subpoena Panel shall approve or deny a request for approval to issue a subpoena not later than 10 days after the submission of such request.
 (B)Additional information for PanelIf the Subpoena Panel determines that additional information is necessary to approve or deny such request, the Subpoena Panel shall request such information and shall approve or deny such request not later than 20 days after the submission of such request.
 (3)Denial by panelIf a majority of the Subpoena Panel denies the approval of a subpoena, that subpoena may not be issued.
								(d)Notice to attorney general
 (1)In generalIf the Subpoena Panel approves a subpoena under subsection (c), the Inspector General shall notify the Attorney General that the Inspector General intends to issue the subpoena.
 (2)Denial for interference with an ongoing investigationNot later than 10 days after the date on which the Attorney General is notified pursuant to paragraph (1), the Attorney General may object to the issuance of the subpoena because the subpoena will interfere with an ongoing investigation and the subpoena may not be issued.
 (3)Issuance of subpoena approvedIf the Attorney General does not object to the issuance of the subpoena during the 10-day period described in paragraph (2), the Inspector General may issue the subpoena.
 (e)RegulationsThe Chairperson of the Council of the Inspectors General on Integrity and Efficiency, in consultation with the Attorney General, shall prescribe regulations to carry out the purposes of this section.
 (f)Inspector General definedFor purposes of this section, the term Inspector General includes each Inspector General established under this Act and each Inspector General or Special Inspector General not established under this Act.
 (g)ApplicabilityThe provisions of this section shall not affect the exercise of authority by an Inspector General of testimonial subpoena authority established under another provision of law.;
 (2)in section 5(a)— (A)in paragraph (15), by striking ; and and inserting a semicolon;
 (B)in paragraph (16), by striking the period at the end and inserting ; and; and (C)by inserting at the end the following new paragraph:
						
 (17)a description of the use of subpoenas for the attendance and testimony of certain witnesses authorized under section 6A.; and
 (3)in section 8G(g)(1), by inserting 6A, before and 7. (b)Matching program and paperwork reduction act exception for inspectors generalSection 6 of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 2(a), is further amended by adding at the end the following:
				
					(j)
 (1)In this subsection, the terms agency, matching program, record, and system of records have the meanings given those terms in section 552a(a) of title 5, United States Code. (2)For purposes of section 552a of title 5, United States Code, or any other provision of law, a computerized comparison of two or more automated Federal systems of records, or a computerized comparison of a Federal system of records with other records or non-Federal records, performed by an Inspector General or by an agency in coordination with an Inspector General in conducting an audit, investigation, inspection, evaluation, or other review authorized under this Act shall not be considered a matching program.
 (3)Nothing in this subsection shall be construed to impede the exercise by an Inspector General of any matching program authority established under any other provision of law.
 (h)Subchapter I of chapter 35 of title 44, United States Code, shall not apply to the collection of information during the conduct of an audit, investigation, inspection, evaluation, or other review conducted by the Council of the Inspectors General on Integrity and Efficiency or any Office of Inspector General, including any Office of Special Inspector General..
			4.Additional responsibilities of the Council of the Inspectors General on Integrity and Efficiency
 (a)Functions and duties of CouncilSection 11(c)(1) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in subparagraph (G), by striking ; and and inserting a semicolon;
 (2)by redesignating subparagraph (H) as subparagraph (I); and (3)by inserting after subparagraph (G) the following new subparagraph:
					
 (H)except for any investigation, inspection, audit, or review conducted under section 103H of the National Security Act of 1947 (50 U.S.C. 3033), receive, review, and mediate any disputes submitted in writing to the Council by an Office of Inspector General regarding an audit, investigation, inspection, evaluation, or project that involves the jurisdiction of more than one Federal agency or entity; and.
 (b)Integrity CommitteeSection 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (5)—
 (A)in subparagraph (B), by striking ; and and inserting a semicolon; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (C)by inserting at the end the following new subparagraph:  (D)not later than 60 days after the date on which an allegation of wrongdoing is received by the Integrity Committee, make a determination whether the Integrity Committee will initiate an investigation of such allegation under this subsection.; 
 (2)in paragraph (6)(B)(i), by striking may provide resources and inserting shall provide assistance; and (3)in paragraph (7)—
 (A)in subparagraph (B)(i)— (i)in subclause (III), by striking ; and and inserting a semicolon;
 (ii)in subclause (IV), by striking the period at the end and inserting a semicolon; and (iii)by inserting at the end the following new subclauses:
							
 (V)creating a regular rotation of Inspectors General assigned to investigate complaints through the Integrity Committee; and
 (VI)creating procedures to avoid conflicts of interest for Integrity Committee investigations.; (B)by redesignating subparagraph (C) as subparagraph (E); and
 (C)by inserting after subparagraph (B) the following new subparagraphs:  (C)Completion of investigationIf a determination is made under paragraph (5) to initiate an investigation, the Integrity Committee—
 (i)shall complete the investigation not later than 6 months after the date on which the Integrity Committee made such determination;
 (ii)if the investigation cannot be completed within such 6-month period, shall— (I)promptly notify the congressional committees listed in paragraph (8)(A)(iii); and
 (II)to the maximum extent practicable, complete the investigation not later than 3 months after the expiration of the 6-month period; and
 (iii)if the investigation cannot be completed within such 9-month period, shall brief the congressional committees listed in paragraph (8)(A)(iii) every 30 days until the investigation is complete.
 (D)Concurrent investigationIf an investigation of an allegation of wrongdoing against an Inspector General or a staff member of an Office of Inspector General described under paragraph (4)(C) is initiated by a governmental entity other than the Integrity Committee, the Integrity Committee may conduct any related investigation for which a determination to initiate an investigation was made under paragraph (5) concurrently with the other government entity..
 (c)Technical correction; designee authoritySection 11 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in subsection (b)(1)(B) by striking Office of the Director of National Intelligence and inserting Intelligence Community; and
 (2)in subsection (d)(2)— (A)in subparagraph (C), by inserting or the designee of the Special Counsel before the period at the end; and
 (B)in subparagraph (D), by inserting or the designee of the Director before the period at the end. 5.Amendments to the Inspector General Act of 1978 and the Inspector General Reform Act of 2008 (a)Incorporation of Provisions From the Inspector General Reform Act of 2008 into the Inspector General Act of 1978 (1)AmendmentSection 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following new paragraph:
					
						(12)Allegations of wrongdoing against special counsel or deputy special counsel
 (A)Special counsel definedIn this paragraph, the term Special Counsel means the Special Counsel appointed under section 1211(b) of title 5, United States Code. (B)Authority of integrity committee (i)In generalAn allegation of wrongdoing against the Special Counsel or the Deputy Special Counsel may be received, reviewed, and referred for investigation by the Integrity Committee to the same extent and in the same manner as in the case of an allegation against an Inspector General (or a member of the staff of an Office of Inspector General), subject to the requirement that the Special Counsel recuse himself or herself from the consideration of any allegation brought under this paragraph.
 (ii)Coordination with existing provisions of lawThis paragraph does not eliminate access to the Merit Systems Protection Board for review under section 7701 of title 5, United States Code. To the extent that an allegation brought under this subsection involves section 2302(b)(8) of that title, a failure to obtain corrective action within 120 days after the date on which that allegation is received by the Integrity Committee shall, for purposes of section 1221 of such title, be considered to satisfy section 1214(a)(3)(B) of that title.
 (C)RegulationsThe Integrity Committee may prescribe any rules or regulations necessary to carry out this paragraph, subject to such consultation or other requirements as might otherwise apply..
 (2)Conforming amendmentSection 7(b) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4312; 5 U.S.C. 1211 note) is repealed.
				(b)Agency Applicability
 (1)AmendmentsThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 3(a), is further amended— (A)in section 8M—
 (i)in subsection (a)(1)— (I)by striking agency the first place it appears and inserting Federal agency and designated Federal entity; and
 (II)by striking agency the second and third place it appears and inserting Federal agency or designated Federal entity; and (ii)in subsection (b)—
 (I)in paragraph (1), by striking agency and inserting Federal agency and designated Federal entity; and (II)in paragraph (2)—
 (aa)in subparagraph (A), by striking agency and inserting Federal agency and designated Federal entity; and (bb)in subparagraph (B), by striking agency and inserting Federal agency and designated Federal entity; and
 (B)in section 11(c)(3)(A)(ii), by striking department, agency, or entity of the executive branch and inserting Federal agency or designated Federal entity. (2)ImplementationNot later than 180 days after the date of the enactment of this Act, the head and the Inspector General of each Federal agency and each designated Federal entity (as such terms are defined in sections 12 and 8G of the Inspector General Act of 1978 (5 U.S.C. App.), respectively) shall implement the amendments made by this subsection.
 (c)Requirements for Inspectors General WebsitesSection 8M(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in subparagraph (A), by striking report or audit (or portion of any report or audit) and inserting audit report, inspection report, or evaluation report (or portion of any such report); and
 (2)by striking report or audit (or portion of that report or audit) and inserting report (or portion of that report), each place it appears. (d)Corrections (1)Executive order numberSection 7(c)(2) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4313; 31 U.S.C. 501 note) is amended by striking 12933 and inserting 12993.
 (2)Punctuation and cross-referencesThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 3(a) and subsection (b), is further amended—
 (A)in section 4(b)(2)— (i)by striking 8F(a)(2) and inserting 8G(a)(2), each place it appears; and
 (ii)by striking 8F(a)(1) and inserting 8G(a)(1); (B)in section 6(a)(4), by striking information, as well as any tangible thing) and inserting information), as well as any tangible thing;
 (C)in section 8G(g)(3), by striking 8C and inserting 8D; and (D)in section 5(a)(13), by striking 05(b) and inserting 804(b).
 (3)SpellingThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 3(a), subsection (b), and paragraph (2), is further amended—
 (A)in section 3(a), by striking subpena and inserting subpoena; (B)in section 6(a)(4), by striking subpena and subpenas and inserting subpoena and subpoenas, respectively;
 (C)in section 8D(a)— (i)in paragraph (1), by striking subpenas and inserting subpoenas; and
 (ii)in paragraph (2), by striking subpena and inserting subpoena, each place it appears; (D)in section 8E(a)—
 (i)in paragraph (1), by striking subpenas and inserting subpoenas; and (ii)in paragraph (2), by striking subpena and inserting subpoena, each place it appears; and
 (E)in section 8G(d), by striking subpena and inserting subpoena. (e)RepealSection 744 of the Financial Services and General Government Appropriations Act, 2009 (division D of Public Law 111–8; 123 Stat. 693) is repealed.
			6.Reports required
			(a)Report on vacancies in the offices of inspector general
 (1)GAO study requiredThe Comptroller General shall conduct a study of prolonged vacancies in the Offices of Inspector General, during which a temporary appointee has served as the head of the office that includes—
 (A)the number and duration of Inspector General vacancies; (B)an examination of the extent to which the number and duration of such vacancies has changed over time;
 (C)an evaluation of the impact such vacancies have had on the ability of the relevant Office of the Inspector General to effectively carry out statutory requirements; and
 (D)recommendations to minimize the duration of such vacancies. (2)Committee briefing requiredNot later than 9 months after the date of the enactment of this Act, the Comptroller General shall present a briefing on the findings of the study described in subsection (a) to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (3)Report to CongressNot later than 15 months after the date of the enactment of this Act, the Comptroller General shall submit a report on the findings of the study described in subsection (a) to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
				(b)Report on issues involving multiple offices of inspector general
 (1)Examination requiredThe Council of the Inspectors General on Integrity and Efficiency shall conduct an analysis of critical issues that involve the jurisdiction of more than one individual Federal agency or entity to identify—
 (A)each such issue that could be better addressed through greater coordination among, and cooperation between, individual Offices of Inspector General;
 (B)the best practices that can be employed by the Offices of Inspector General to increase coordination and cooperation on each issue identified; and
 (C)any recommended statutory changes that would facilitate coordination and cooperation among Offices of Inspector General on critical issues.
 (2)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Council of the Inspectors General on Integrity and Efficiency shall submit a report on the findings of the analysis described in subsection (a) to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
				7.Public release of misconduct report
 (a)Public release by inspectors general of report of misconductSection 4(a) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (4), by striking ; and and inserting a semicolon;
 (2)in paragraph (5), by striking the period and inserting ; and; and (3)by inserting at the end the following new paragraph:
					
 (6)to make publicly available a final report on any administrative investigation that confirms misconduct, including any violation of Federal law and any significant violation of Federal agency policy, by any senior Government employee (as such term is defined under section 5(f)), not later than 60 days after issuance of the final report, ensuring that information protected under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), and section 6103 of the Internal Revenue Code of 1986 is not disclosed.
						.
 (b)Reports of Misconduct in Semiannual ReportsSection 5 of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 2(a)(2), is further amended—
 (1)in subsection (a)— (A)in paragraph (16), by striking ; and and inserting a semicolon;
 (B)in paragraph (17), by striking the period at the end and inserting a semicolon; (C)by inserting at the end the following new paragraphs:
						
 (18)statistical tables showing— (A)the total number of investigative reports issued during that reporting period;
 (B)the total number of persons referred to the Department of Justice for criminal prosecution during that reporting period;
 (C)the total number of persons referred to State and local prosecutive authorities for criminal prosecution during that reporting period; and
 (D)the total number of indictments and criminal informations during that reporting period that have resulted from any prior referral to prosecutive authorities;
 (19)a description of the metrics used for developing the data for the statistical tables under paragraph (18);
 (20)detailed descriptions of each investigation conducted by the Office involving a senior Government employee where allegations of misconduct were substantiated, including a detailed description of—
 (A)the facts and circumstances of the investigation; and (B)the status and disposition of the matter, including—
 (i)if the matter was referred to the Department of Justice, the date of the referral; and (ii)if the Department of Justice declined the referral, the date of the declination; and
 (21)a list and summary of the particular circumstances of each— (A)inspection, evaluation, and audit conducted by the Office that is closed and was not disclosed to the public; and
 (B)investigation conducted by the Office that is closed and was not disclosed to the public involving a senior Government employee.; and
 (2)in subsection (f)— (A)in paragraph (5), by striking and at the end;
 (B)in paragraph (6), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (7)the term senior Government employee means— (A)an officer or employee in the executive branch (including a special Government employee as defined in section 202 of title 18, United States Code) who occupies a position classified at or above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule; and
 (B)any commissioned officer in the Armed Forces in pay grades O–6 and above.. 8.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives June 21, 2016.Karen L. Haas,Clerk.
